DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 6-7, 9, 16-17, 19, 22 and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mikami (US 2013/0257045 A1).

Claim 6:
 Mikami discloses a coupling for joining pipe elements (P) in end to end relation (abstract), said coupling comprising:
first and second segments (4) attached to one another end to end and surrounding a central space (fig. 2, para [0041] – see also annotated reproduction of fig. 2, below),

    PNG
    media_image1.png
    615
    912
    media_image1.png
    Greyscale

each of said segments (4) having a channel (4b, W1) extending circumferentially around and facing said central space (figs. 1-3, para [0042] and [0059]),
each of said channels (4b, W1) being defined by first and second shoulders located on opposite sides of said segments (4) and a back surface (4b) extending between said shoulders (figs. 1-3, para [0042] – see also annotated reproduction of fig. 5b, below),
each said shoulder comprising a first surface facing said central space and a second surface oriented at an angle with respect to said first surface, said first and second surfaces of said first shoulder meeting at a first cusp, said first and second surfaces of said second shoulder meeting at a second cusp (see annotated reproduction of fig. 5b, below);

    PNG
    media_image2.png
    769
    975
    media_image2.png
    Greyscale

a seal (6) positioned within said central space, said seal (6) comprising a ring (annular gasket) having first and second lobes (6a) positioned on opposite sides thereof and a center leg (6b) between said first and second lobes (6a), said center leg (6b) projecting toward said central space (figs. 1-4, para [0045]);
first and second attachment members (7) positioned at opposite ends of each of said segments (4) attaching said segments (4) to one another, said attachment members (7) being adjustably tightenable for drawing said segments (4) toward one another and seating said seal (6) within said channel (4b, W1), thereby deforming said seal (6) (figs. 1-4, para [0041] [0055] and [0056]);
wherein when said seal (6) is seated within said channel (4b, W1), at least a portion of said first and second lobes (6a) being in contact with said second surfaces of said first and second shoulders so as to deform said seal (6), said center leg (6b) being retracted toward said back surface (4b) upon deformation of said seal (6) (figs. 1-5, para [0051] and [0055] – see also annotated reproduction of figs. 1 and 5(a) below).

    PNG
    media_image3.png
    918
    1655
    media_image3.png
    Greyscale


Claim 7:
Mikami discloses the coupling according to claim 6, wherein contact between said first cusp and said first lobe (6a) and said second cusp and said second lobe (6a) between said first and second attachment members (7) on each said segment (4) maintains said first and second segments (4) in spaced relation sufficient to permit insertion of said pipe elements (P) into said central space (figs. 1-4, para [0041]).

Claim 9:
Mikami discloses the coupling according to claim 6, further comprising first and second arcuate projections (4a) arranged on opposite sides of each of said first and second segments (4), said first projections (4a) extending from said first shoulders on said first and second segments (4), said second projections (4a) extending from said second shoulders of said first and second segments (4) (figs. 1-5, para [0043]).

Claim 16:
Mikami discloses in combination, a pair of pipe elements (P) and a coupling for joining said pipe elements (P) in end to end relation (abstract), said coupling comprising:
first and second segments (4) attached to one another end to end and surrounding a central space (fig. 2, para [0041] – see also annotated reproduction of fig. 2, above),
each of said segments (4) having a channel (4b, W1) extending circumferentially around and facing said central space (figs. 1-3, para [0042] and [0059]),
each of said channels (4b, W1) being defined by first and second shoulders located on opposite sides of said segments (4) and a back surface (4b) extending between said shoulders (figs. 1-3, para [0042] – see also annotated reproduction of fig. 5b, above),
each said shoulder comprising a first surface facing said central space and a second surface oriented at an angle with respect to said first surface, said first and second surfaces of said first shoulder meeting at a first cusp, said first and second surfaces of said second shoulder meeting at a second cusp (see annotated reproduction of fig. 5b, above);
a seal (6) positioned within said central space, said seal (6) comprising a ring (annular gasket) having first and second lobes (6a) positioned on opposite sides thereof and a center leg (6b) between said first and second lobes (6a), said center leg (6b) projecting toward said central space (figs. 1-5, para [0051] and [0055]);
first and second attachment members (7) positioned at opposite ends of each of said segments (4) attaching said segments (4) to one another, said attachment members (7) being adjustably tightenable for drawing said segments (4) toward one another and seating said seal (6) within said channel (4b, W1), thereby deforming said seal (6) (fig. 2, para [0041]);
wherein when said seal (6) is seated within said channel (4b, W1), at least a portion of said first and second lobes (6a) being in contact with said second surfaces of said first and second shoulders so as to deform said seal (6), said center leg (6b) being retracted toward said back surface (4b) upon deformation of said seal (6) (figs. 1-5, para [0051] and [0055] – see also annotated reproduction of figs. 1 and 5(a) above).

Claim 17:
Mikami discloses the combination according to claim 16, wherein contact between said first cusp and said first lobe (6a) and said second cusp and said second lobe (6a) between said first and second attachment members (7) on each said segment (4) maintains said first and second segments (4) in spaced relation sufficient to permit insertion of said pipe elements (P) into said central space (figs. 1-4, para [0041]).

Claim 19:
Mikami discloses the combination according to claim 16, further comprising first and second arcuate projections (4a) arranged on opposite sides of each of said first and second segments (4), said first projections (4a) extending from said first shoulders on said first and second segments (4), said second projections (4a) extending from said second shoulders of said first and second segments (4) (figs. 1-5, para [0043]).

Claim 22:
Mikami discloses a coupling for joining pipe elements (P) in end to end relation (abstract), said coupling comprising:
first and second segments (4) attached to one another end to end and surrounding a central space (fig. 2, para [0041] – see also annotated reproduction of fig. 2, above),
each of said segments (4) having a channel (4b, W1) extending circumferentially around and facing said central space (figs. 1-3, para [0042] and [0059]),
each of said channels (4b, W1) being defined by first and second shoulders located on opposite sides of said segments (4) and a back surface (4b) extending between said shoulders (figs. 1-3, para [0042] – see also annotated reproduction of fig. 5b, above),
each said shoulder comprising a first surface facing said central space and a second surface oriented at an angle with respect to said first surface, said first and second surfaces of said first shoulder meeting at a first cusp, said first and second surfaces of said second shoulder meeting at a second cusp (see annotated reproduction of fig. 5b, above);
a seal (6) positioned within said central space, said seal (6) comprising a ring (annular gasket) having first and second lobes (6a) positioned on opposite sides thereof and a center leg (6b) between said first and second lobes (6a), said center leg (6b) projecting toward said central space (figs. 1-5, para [0051] and [0055]);
first and second attachment members (7) positioned at opposite ends of each of said segments (4) attaching said segments (4) to one another, at least one of said attachment members (7) being adjustably tightenable for drawing said segments (4) toward one another and seating said seal (6) within said channel (4b, W1), thereby deforming said seal (6) (fig. 2, para [0041] [0055] [0056]);
wherein when said seal (6) is seated within said channel (4b, W1), at least a portion of said first and second lobes (6a) being in contact with said second surfaces of said first and second shoulders so as to deform said seal (6), said center leg (6b) being retracted toward said back surface (4b) upon deformation of said seal (6) (figs. 1-5, para [0051] and [0055] – see also annotated reproduction of figs. 1 and 5(a), above).

Claim 24:
Mikami discloses in combination, a pair of pipe elements (P) and a coupling for joining said pipe elements (P) in end to end relation (abstract), said coupling comprising:
first and second segments (4) attached to one another end to end and surrounding a central space (fig. 2, para [0041] – see also annotated reproduction of fig. 2, above),
each of said segments (4) having a channel (4b, W1) extending circumferentially around and facing said central space (figs. 1-3, para [0042] and [0059]),
each of said channels (4b, W1) being defined by first and second shoulders located on opposite sides of said segments (4) and a back surface (4b) extending between said shoulders (figs. 1-3, para [0042] – see also annotated reproduction of fig. 5b, above),
each said shoulder comprising a first surface facing said central space and a second surface oriented at an angle with respect to said first surface, said first and second surfaces of said first shoulder meeting at a first cusp, said first and second surfaces of said second shoulder meeting at a second cusp (see annotated reproduction of fig. 5b, above);
a seal (6) positioned within said central space, said seal (6) comprising a ring (annular gasket) having first and second lobes (6a) positioned on opposite sides thereof and a center leg (6b) between said first and second lobes (6a), said center leg (6b) projecting toward said central space (figs. 1-5, para [0051] and [0055]);
first and second attachment members (7) positioned at opposite ends of each of said segments (4) attaching said segments (4) to one another, at least one of said attachment members (7) being adjustably tightenable for drawing said segments (4) toward one another and seating said seal (6) within said channel (4b, W1), thereby deforming said seal (6) (fig. 2, para [0041] [0055] [0056]);
wherein when said seal (6) is seated within said channel (4b, W1), at least a portion of said first and second lobes (6a) being in contact with said second surfaces of said first and second shoulders so as to deform said seal (6), said center leg (6b) being retracted toward said back surface (4b) upon deformation of said seal (6) (figs. 1-5, para [0051] and [0055] – see also annotated reproduction of figs. 1 and 5(a) above).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Mikami as applied to claim 9 above, and further in view of Gibb et al. (US 2014/0246852 A1).

Claim 10:
Mikami discloses the coupling according to claim 9; and, Mikami fails to disclose or fairly suggest the first arcuate projections have a greater radius of curvature than said second arcuate projections.  Instead, Mikami teaches arcuate projections having equal radius of curvatures.
Gibb discloses a pipe coupling for joining pipe elements end-to-end (abstract), further comprising first and second arcuate projections arranged on opposite sides of first and second segments wherein the first arcuate projections have a greater radius of curvature than said second arcuate projections (figs. 1-12, para [0034] – see also annotated reproduction of fig. 12, above).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to improve the coupling apparatus of Mikami by providing first arcuate projections having a greater radius of curvature than second arcuate projections on the segments of Mikami as taught by Gibb in order to provide for different diameter lobes and projections to allow the Mikami coupling to be used to couple pipe elements having different diameters (Gibb, para [0034]). See MPEP §2143 C which describes the prima facie obviousness of the use of a known technique to improve similar devices (methods, or products) in the same way.  The results would have been predictable because both prior art references are drawn to couplings for coupling pipe elements end-to-end.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Mikami as applied to claim 19 above, and further in view of Gibb et al. (US 2014/0246852 A1).

Claim 20:
Mikami discloses the combination according to claim 19; and, Mikami fails to disclose or fairly suggest the first arcuate projections have a greater radius of curvature than said second arcuate projections.  Instead, Mikami teaches arcuate projections having equal radius of curvatures.
Gibb discloses a pipe coupling for joining pipe elements end-to-end (abstract), further comprising first and second arcuate projections arranged on opposite sides of first and second segments wherein the first arcuate projections have a greater radius of curvature than said second arcuate projections (figs. 1-12, para [0034] – see also annotated reproduction of fig. 12, above).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to improve the coupling apparatus of Mikami by providing first arcuate projections having a greater radius of curvature than second arcuate projections on the segments of Mikami as taught by Gibb in order to provide for different diameter lobes and projections to allow the Mikami coupling to be used to couple pipe elements having different diameters (Gibb, para [0034]). See MPEP §2143 C which describes the prima facie obviousness of the use of a known technique to improve similar devices (methods, or products) in the same way.  The results would have been predictable because both prior art references are drawn to couplings for coupling pipe elements end-to-end.

Allowable Subject Matter
Claims 1, 3-5, 11, 13-15, 21 and 23 are allowed.
Claims 8 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:

Claim 8:
The prior art of record fails to disclose or fairly suggest the coupling according to claim 7, wherein said first and second lobes contact said second surfaces of said first and second shoulders adjacent to said first and second attachment members when said segments are in said spaced relation.

Claim 18:
The prior art of record fails to disclose or fairly suggest the combination according to claim 17, wherein said first and second lobes contact said second surfaces of said first and second shoulders adjacent to said first and second attachment members when said segments are in said spaced relation.

Response to Arguments
Applicant's arguments filed 16 September 2022 have been fully considered but they are not persuasive.
On pages 3-8, applicant argues the anticipation rejection of independent claims 6, 16, 22 and 24 is improper because the Mikami reference fails to disclose a seal wherein the center leg is retracted.  Examiner disagrees.  It is evident from an analysis of figs. 1 and 5(a), the center leg is retracted from an open position as shown in fig 5(a) to a retracted position as shown in fig. 1.  In addition, Mikami discloses body portion (6c) is deformed during installation of the pipe into the gasket (para [0055]).  As such, Mikami discloses deformation of the gasket and retraction of the center leg as required of applicant’s claimed invention.
Therefore, the 35 U.S.C. 102 anticipation rejection of claims 6, 16, 22 and 24 are maintained.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Beagen, Jr (US 2013/0185919 A1) discloses a coupling including an annular gasket.  Blease et al. (US 2016/0076681 A1) discloses a mechanical coupling for joining pipe elements end-to-end.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lee A Holly whose telephone number is (571)270-7097. The examiner can normally be reached Monday - Friday 8:00 to 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571) 272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Lee A Holly/Primary Examiner, Art Unit 3726